

115 HR 4041 IH: To provide for the retention and service of transgender members of the Armed Forces.
U.S. House of Representatives
2017-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4041IN THE HOUSE OF REPRESENTATIVESOctober 12, 2017Ms. Speier (for herself, Mr. Dent, Mrs. Davis of California, Ms. Ros-Lehtinen, Mr. Smith of Washington, and Ms. Sinema) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo provide for the retention and service of transgender members of the Armed Forces.
	
		1.Retention and service of transgender members of the Armed Forces
 (a)Sense of CongressIt is the sense of Congress that individuals who are qualified and can meet the standards to serve in the military should be eligible to serve.
 (b)Certain actions relating to currently serving members of the Armed ForcesA currently serving member of the Armed Forces may not be involuntarily separated from the Armed Forces, or denied reenlistment or continuation in service in the Armed Forces, solely on the basis of the member's gender identity. Nothing in this subsection relieves a member from meeting applicable military and medical standards, including deployability, or requires retention of the member in service if the member fails to meet such standards.
			(c)Review of accession of transgender individuals into the Armed Forces
 (1)Deadline for completion of reviewThe Secretary of Defense shall complete the review of policy on the accession of transgender individuals into the Armed Forces announced by the Secretary on June 30, 2017, by not later than December 31, 2017.
 (2)ReportNot later than February 21, 2018, the Secretary shall submit to Congress a comprehensive report on the results of the review of policy described in paragraph (1).
				